Citation Nr: 9927649	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-38 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
August 1953.  




This appeal arose from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO).  The RO determined that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for internal derangement of 
the left knee and right knee damage.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral knee disorder when it issued an unappealed rating 
decision in November 1953.  

2.  Evidence submitted since the final unappealed November 
1953 rating decision does not bear directly or substantially 
upon the issue of service connection for a left knee 
disorder, is essentially duplicative or cumulative, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  Evidence submitted since the final unappealed November 
1953 rating decision bears directly and substantially upon 
the issue of service connection for a right knee disorder, is 
not duplicative or cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The claim of entitlement to service connection for a 
right knee disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.



CONCLUSIONS OF LAW

1.  Evidence received since the November 1953 rating decision 
wherein the RO denied entitlement to service connection for a 
left knee disorder is not new and material, and the claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).  

2.  Evidence received since the November 1953 rating decision 
wherein the RO denied entitlement to service connection for a 
right knee disorder is new and material, and the claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5108, 7105;  
38 C.F.R. §§ 3.104, 3.156, 20.1103.

3.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On enlistment, examination showed mild instability of the 
left knee.  In March 1952, the veteran reported that he 
injured his medial left knee in 1948 playing football.  He 
reported that he had numerous dislocations and had, prior to 
seeking treatment, fallen while running to get in a foxhole 
and twisted his knee.  The veteran underwent arthroscopic 
surgery on the left knee with removal of semilunar cartilage.  
X-rays showed some residual calcification of the medial 
collateral ligament.  Despite physical therapy and continued 
evaluation he continued to be symptomatic and he was 
eventually discharged from service due to his left knee 
condition.  

In an August 1953 Disposition Board report it was found that 
internal derangement of the left knee was not in the line of 
duty and had existed prior to enlistment.  It was found that 
the disorder was not permanently aggravated by service.  

There was no indication of any right knee symptoms or 
treatment.  The same month, the veteran filed a claim for 
entitlement to service connection for internal derangement of 
the left and right knees.  

In November 1953 the RO denied entitlement to service 
connection for a disability of each knee.  Internal 
derangement of the left knee was found to not have been 
incurred in or aggravated by service.  A right knee 
disability, while claimed by the veteran, was not shown by 
the evidence of record.  A notification regarding the 
decision was sent to the veteran at his address of record.  
The veteran did not appeal this determination.  

In January 1994, the veteran requested that claims for 
entitlement to service connection for left and right knee 
disabilities be reopened.  He claimed that his left knee was 
operated on in service and reoperated on in 1970.  He 
maintained that his right knee was aggravated by his left 
knee due to overuse.  

The veteran included a VA report from the Eugene, Oregon VA 
Outpatient Clinic (VAOPC) dated in January 1994.  He reported 
bilateral knee pain and a history of surgeries on both knees.  
The left knee had a scar from prior surgery and the right 
knee showed pain and limitation of motion.  The assessment 
was arthritis of both knees.  The veteran reported prior 
treatment at the Roseburg, Oregon VA Medical Center (VAMC) 
and the Martinsburg, West Virginia VAMC.  

In May 1994 the RO found that new and material evidence had 
not been submitted to reopen the previously denied claim for 
entitlement to service connection for left and right knee 
disabilities.  Notification letters dated in June 1994 
regarding this rating decision were sent to the veteran's 
address of record.  

In June 1995 the veteran submitted a statement in the nature 
of a notice of disagreement (NOD).  He noted that he had 
moved to Wisconsin.  He also reported that he was receiving 
care for both knees at the Appleton (Fox Valley, Wisconsin) 
VAOPC.  

According to a deferred rating decision in August 1995 the 
veteran reported that he had undergone surgery on the left 
knee at "Bakersfield."  The RO sent a letter to the veteran 
requesting medical records or record release authorizations.  

A VA examination was performed in August 1995.  The veteran 
reported operations on his left knee in service.  He admitted 
that in 1948, prior to service, he had a football injury and 
torn cartilage but did not have any problem with it and was 
admitted to the Army.  He reported pain and instability on 
the left knee.  He also reported that since 1984 his right 
knee had been bothering him since he had been favoring his 
right knee.  

The diagnosis was marked tricompartmental osteoarthritis in 
both knees, left greater than right; status postoperative 
changes in the proximal left tibia; tibial valgus osteotomy 
and soft tissue calcification about he left knee that may be 
postoperative.  The examiner commented that the veteran's 
right knee was affected by his left knee injury since he was 
favoring his left knee due to prior injury and surgery.  He 
was also overweight and this also had an effect on both knee 
joints.  

In a statement dated in September 1995 the veteran reported 
that he had major knee surgery in December 1972 at the 
Bakersfield Memorial Hospital.  The veteran reported 
unspecified treatment at the VA Hospital (VA Sierra Nevada 
Health Care System) in Reno, Nevada in 1985 and treatment 
from 1986 to 1992 at the VAOPC (Ambulatory Care Clinic) in 
Santa Barbara, California.  

The veteran reported that he was treated at the VAMC in 
Martinsburg, West Virginia from May 1992 to July 1993, and 
the Roseburg, Oregon VAMC and Eugene, Oregon VAOPC from July 
1993 to January 1994.  He asserted that he was treated from 
January 1994 to July 1994 at the Bakersfield, California VA 
Ambulatory Care Clinic and the Appleton (Fox Valley, 
Wisconsin) VAOPC in September 1994.  He reported that in 1995 
he received treatment from the Milwaukee, Wisconsin VAMC.  

The RO requested records from all identified VA medical 
facilities.  

In August 1995 reports were forwarded from the Appleton (Fox 
Valley) VAOPC.  These records show treatment in September 
1994 through June 1995 for degenerative arthritis of both 
knees.  The veteran reported a football injury (date 
unspecified) and surgeries in service.  He also reported 
surgery on his left knee in 1970 and surgery on his right 
knee in 1984.  

In September 1995 a consulting opinion was given by a VA 
physician.  The doctor reviewed the factual history of the 
claim.  It was felt that there was no evidence that the left 
knee disorder, that preexisted service, was aggravated by 
service.  While it was noted that the VA examiner who 
conducted the August 1995 examination stated that the veteran 
had a right knee condition that was affected by his left knee 
condition, the doctor responded that one would have to review 
medical records between 1953 and 1995 to learn if the right 
knee condition was indeed aggravated by the left knee 
condition.  

That month the RO issued a rating action finding that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a bilateral knee 
condition.  

In October 1995 the Milwaukee VAMC submitted an orthopedic 
clinic treatment report from April 1995.  The veteran 
reported bilateral knee pain status post left knee osteotomy 
(1970s) and surgeries in the 1950s and status post 
arthroscopy on the right knee in 1985 for a question of a 
meniscal tear.  The veteran complained of swelling in the 
right knee and pain in both knees.  The veteran also reported 
a feeling of instability and several falls.  The assessment 
after examination was degenerative joint disease of both 
knees.  

The same month, records from January 1994 to June 1994 were 
received from the Bakersfield VAMC.  It was noted that no 
knee surgery report was located.  February 1994 x-rays showed 
osteoarthritis of both knees and a varus deformity of the 
knee joints.  


In a record from March 1994 the veteran reported left knee 
surgeries in 1952 and 1970 and right knee surgery in 1984.  
The assessment was post-surgical changes in both knees.  The 
veteran received treatment in May 1994 for osteoarthritis of 
both knees but no opinion on etiology was given.  

In his substantive appeal submitted in October 1995, the 
veteran maintained he was told on enlistment that his left 
knee was "no problem."  He reported that the knee "broke 
down" during training in service.  He reported that he had 
problems with the knee since then and required surgery in 
1972.  

In another statement the same month, the veteran gave names 
of three people who could corroborate that he had knee 
surgery in 1972.  Statements were requested from these 
individuals.  

Records from the Roseburg VAMC were provided in November 
1995.  These records date from October 1992 to December 1993 
and apparently include record from treatment at both the 
Martinsburg and Roseburg VAMCs.  These records show treatment 
of the knees and a history of surgeries in the Army and 
thereafter.  

Records of treatment at the Martinsburg and Roseburg VAMCs 
from 1992 to June 1994 were received.  The records pertaining 
to treatment of the knees appear to be duplicates of records 
previously received.  

In January 1996 records were submitted from the Sepulveda 
California VAMC.  The records, from 1992 and 1993, were 
duplicates of previously submitted records.  

Additional records from the Martinsburg VAMC were received in 
April 1996.  These records, apparently from the Bakersfield 
VAOPC, date from January 1994 to June 1994.  These appear to 
be duplicates of previously considered records.  

In July 1996 a lay statement was submitted by T.J., an 
acquaintance of the veteran.  He asserted that he met the 
veteran in 1957.  According to T.J., the veteran was having 
problems with his "knee."  Through the years the veteran's 
"knee problem" worsened.  It was not specified which knee 
was referred to.  

In or around January 1997 the RO ordered a VA examination of 
the veteran.  On the examination request form, the RO 
outlined the veteran's in service findings and his current 
condition.  The examiner was asked to make a determination as 
to whether the left knee was aggravated in service beyond the 
normal progression.  

According to a report of contact  the veteran did not receive 
notice to report for his VA examination scheduled for 
February 1997.  The veteran reported that he was willing to 
submit to an examination.  

According to a note in the claims file, the veteran refused 
an examination at the location scheduled.  He called and 
stated that he wanted 30 days notice of the examination.  An 
attempt was made to reschedule the veteran for June 9, 1997 
but he could not report for examination on that date.  No 
explanation was given for why he could not attend.  

In September 1997 the RO notified the veteran that refusal to 
report for an examination under certain circumstances would 
result in a denial of the claim.  He was asked if he wanted 
to appear for an examination or whether he wanted to have his 
claim decided on the evidence of record.  The veteran did not 
respond to this correspondence from the RO.


Criteria

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Following notification of an initial review and determination 
by the RO, an NOD must be filed within one year from the date 
of mailing of notification; otherwise, the determination 
becomes final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  Effective from January 25, 1936 
to December 31, 1957 this requirement was codified in 
Veteran's regulation No. 2(a), pt. II, par. III; and 
Department of Veterans Affairs Regulation 1008.

A decision, though final as to conclusions based on the 
evidence of record at that time, may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156.  United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), in Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), has held that the 
Board must perform a three-step analysis when the veteran 
seeks to reopen a claim.  

First, the Board must determine whether the appellant has 
presented new and material evidence.  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, VA must accept proffered evidence as 
presumptively credible.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).


New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought, must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  Due regard will be given 
the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service.  38 C.F.R. § 3.306 (1998).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability that existed prior to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
left knee disorder.

Analysis

The first step is to determine whether there has been a final 
rating decision and the next step - before addressing well 
groundedness or the merits of the claim - is to determine 
whether new and material evidence has been submitted.  

The evidence of record at the time of the November 1953 
rating decision consisted of service records and the 
veteran's statements and contentions.  

Based on this evidence, the  claim for entitlement to service 
connection for left and right knee disabilities was denied in 
November 1953 on the basis that the left knee disability 
preexisted service and was not aggravated by service, and 
that a right knee disability was not shown by the evidence of 
record.  

The veteran was notified of this rating decision but did not 
initiate an appeal from the rating decision.  Therefore it 
became final under the laws and regulations in effect at that 
time.  Veteran's Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008 (effective 
January 25, 1936 to December 31, 1957.  

In connection with his attempt to reopen, the veteran has 
submitted evidence including his own statements and 
contentions, VA treatment records, a VA examination report, 
and a lay statement.  The Board will first discuss the 
evidence in relation to the attempt to reopen a claim for 
entitlement to service connection for a left knee disability, 
and then will discuss the attempt to reopen a claim for 
entitlement to service connection for a right knee 
disability.  

The VA treatment records submitted are new in that they have 
not been previously considered and in that they pertain to 
treatment after the final rating decision of 1953.  

As for materiality, these records show VA treatment of the 
knees in the 1990s - many years after service.  This evidence 
bears on the existence of a present disability but does not 
bear directly and substantially on the matter at hand, namely 
the issue of whether a left knee disability was aggravated 
permanently by service.  Moreover, these reports do not 
suggest that a disability of the left knee was first incurred 
in service.  The treatment reports provide no competent 
evidence tending to shed light on the etiology of the left 
knee disorder.  They, at best, contain recitations of 
history.  A restatement of medical history by a medical 
examiner unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence." 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  



A VA examination was performed in June 1995 and present 
disability was identified.  This is new evidence, generated 
after the prior final rating decision.  As for materiality 
though, the examiner noted the veteran's history, but did not 
provide an opinion on whether the left knee disability was 
incurred in service.  

The Board concludes that these examination results do not 
bear directly and substantially on the issue of whether the 
veteran's current knee left knee disability was first 
incurred in, or aggravated by, his military service.  

As for the veteran's own statements and contentions, his 
assertion of knee symptoms after service is essentially 
cumulative of the statements he made in connection with his 
original claim.  The statements bear on issues of present 
disability and continuity of symptomatology, but they lack 
materiality on the issue of whether the left knee disability 
was aggravated by service.  

A layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
feelings about the etiology of his own condition are not 
competent evidence and therefore do not bear directly and 
substantially on the key issue of etiology.  

A lay statement from an acquaintance was submitted indicating 
that the veteran had trouble with "his knee" since the 
1950s is new evidence.  However, like the veteran's own 
statements, this statement does not bear directly and 
substantially on the matter at issue.  This lay statement 
only tends to establish that the veteran had knee 
symptomatology after service.  It sheds no light on whether 
the veteran had a knee disability that was incurred in or 
aggravated by his service.  






II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
right knee disorder.

Analysis

The veteran seeks to reopen his claim for service connection 
for a right knee disorder which the RO denied in November 
1953.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen  a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

Review of the RO's findings in November 1953 shows it found 
no evidence of a right knee disorder.  The evidence 
associated with the claims file subsequent to that 
determination shows the veteran has a right knee disorder.  
This evidence addresses the specified basis of the prior 
final denial.  It constitutes new and material evidence since 
the veteran is now shown to have a right knee disorder.


As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
right knee disorder, the first element has been met.  
Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claim is 
well grounded; and if so, to an evaluation of the claim on 
the merits.


II.  Whether the claim of entitlement to 
service connection for a right knee 
disorder is well grounded.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for a right 
knee disorder must be denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting his lay opinion because such evidence does not 
constitute competent medical authority.  Espiritu, 2 Vet. 
App. 492.  

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders a veteran's claim not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a chronic acquired disorder 
of the right knee linked to his service.  A right knee 
disorder was not shown in service or for many years 
thereafter.  

While the veteran is competent to relate symptomatology he 
experienced in service, he cannot opine as to the etiology of 
his current right knee disorder.  He has contended that he 
developed a right knee disorder as secondary to his left knee 
disorder, and there is an opinion from a physician on file 
that this may be so.  However, service connection has not 
been granted for a left knee disability, and consequently a 
grant of service connection may not be predicated on a 
secondary basis with application of the criteria under 
38 C.F.R. § 3.310(a).

The issue of whether the veteran's right knee disorder is 
linked to his period of active service involves a question of 
medical causation.  The Board notes that, generally speaking, 
lay persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's right knee disorder is related to his period of 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
In the absence of competent medical opinions establishing 
such a causal link, the Board must deny the veteran's claim 
for service connection for a right knee disorder as not well 
grounded.

In light of the Board's finding that the veteran's claim for 
service connection for a right knee disorder is not well 
grounded, the Board notes that the second element of the 
Elkins test has not been met.  Accordingly, the Board's 
analysis ends here without addressing the merits of the 
claim.  Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left knee disorder, the appeal as to this issue is denied.  

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right knee disorder, the appeal to this extent is granted.

The veteran has not submitted a well grounded claim of 
entitlement to service connection for a right knee disorder.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

